Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 1 of 16 PageID #: 36
                                                                                           FILED
                                                                                         IN CLERK'S OFFICE
                                                                                   U.S. DISTRICT COURT E.D.N.Y

                                                                                   -k    JAN 15 2021       ★
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                      LONG ISLAND OFFICE

  UNITED STATES OF AMERICA,
                                                                Civil Action No.
                                       Plaintiff,               21-CV-215


                                                                STIPULATED ORDER FOR

 JUST IN TIME TICKETS,INC., a corporation, and                  PERMANENT INJUNCTION
                                                                AND CrVlL PENALTY
 EVAN KOHANIAN,individually and as an officer                   JUDGMENT

 ofJust in Time Tickets, Inc.,

                                       Defendants.



        Plaintiff, the United States of America, acting upon notification and authorization to the

 Attorney General by the Federal Trade Commission("Commission"or"FTC"),filed its Complaint

 for a permanent injunction, civil penalties, and other equitable relief in this matter, pursuant to

 Sections 13(b), 19, and 16(a)(1) of the Federal Trade Commission Act ("FTC Act"), 15 U.S.C,

 §§ 53(b),57b, and 56(a)(1). Defendants have waived service ofthe summons and the Complaint.

 Plaintiff and Defendants stipulate to the entry ofthis Stipulated Order for Permanent Injunction and

 Civil Penalty Judgment("Order")to resolve all matters in dispute in this action between them.

        THEREFORE,IT IS ORDERED as follows:

                                            FINDINGS


        1.      This Court has jurisdiction over this matter.

        2.      The Complaint charges that Defendants participated in deceptive acts or practices in

 violation of Section 5 ofthe FTC Act, 15 U.S.C.§ 45, and Section 2(a)ofthe Better Online Ticket

 Sales Act("the BOTS Act"),15 U.S.C. § 45c(a), in connection with their purchase oftickets.




                                           Page 1 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 2 of 16 PageID #: 37




       3.        Defendants neither admit nor deny any of the allegations in the Complaint, except

as specifically stated in this Order. Only for purposes of this action, Defendants admit the facts

necessary to establish jurisdiction.

       4.        Defendants waive any claim that they may have under the Equal Access to Justice

Act, 28 U.S.C. § 2412, concerning the prosecution of this action through the date of this Order, and

agree to bear their own costs and attorney fees.

       5.        Defendants waive all rights to appeal or otherwise challenge or contest the validity

of this Order.

                                          DEFINITIONS

       For the purpose of this Order, the following definitions apply:

       A.        “Defendants” means the Individual Defendant and the Corporate Defendant,

individually, collectively, or in any combination.

       B.        “Corporate Defendant” means Just in Time Tickets, Inc., and its successors and

assigns.

       C.        “Individual Defendant” means Evan Kohanian.

       D.        “Event” means any concert, theatrical performance, sporting event, show, or

similarly scheduled activity, taking place in a venue with a seating or attendance capacity exceeding

200 persons that (1) is open to the general public; and (2) is promoted, advertised, or marketed in

interstate commerce or for which Tickets are generally sold or distributed in interstate commerce.

       E.        “Ticket” means any physical, electronic, or other form of a certificate, document,

voucher, token, or other evidence for an Event indicating that the bearer, possessor, or person

entitled to possession through purchase or otherwise has (1) a right, privilege, or license to enter an


                                            Page 2 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 3 of 16 PageID #: 38




event venue or occupy a particular seat or area in an event venue with respect to one or more events;

or (2) an entitlement to purchase such a right, privilege, or license with respect to one or more future

events.

          F.    “Ticket Issuer” means any person who makes Tickets available, directly or

indirectly, to the general public, and may include—(1) the operator of the venue; (2) the sponsor or

promoter of an event; (3) a sports team participating in an event or a league whose teams are

participating in an event; (4) a theater company, musical group, or similar participant in an event;

and (5) an agent for any such person.

                                               ORDER

I.        PROHIBITIONS RELATING TO TICKETS

          IT IS ORDERED that Defendants and Defendants’ officers, agents, employees, and

attorneys, and all other persons in active concert or participation with any of them, who receive

actual notice of this Order, whether acting directly or indirectly, in connection with the purchase,

reservation, or sale of any Tickets, are hereby permanently restrained and enjoined from:

          A.    Circumventing a security measure, access control system, or other technological

control or measure on an Internet website or online service that is used by the Ticket Issuer to

enforce posted Ticket purchasing limits or to maintain the integrity of posted online Ticket

purchasing order rules;

          B.    Selling or offering to sell any Tickets in interstate commerce obtained in violation

of subparagraph (A) if the person selling or offering to sell the Ticket either (1) participated directly

in or had the ability to control the conduct in violation of subparagraph (A); or (2) knew or should

have known that the Ticket was acquired in violation of subparagraph (A);


                                            Page 3 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 4 of 16 PageID #: 39




        C.       Using any automated software or automated computer system (e.g., a ticket bot,

spinner, or spider), at any time during the purchase or reservation of any Tickets;

        D.       Using any services to assist with solving CAPTCHAs on an Internet website or

online service of any Ticket Issuer;

        E.       Paying for a Ticket on an Internet website or online service from a credit card

account, debit card account, bank account, prepaid card account, or a digital wallet or online

payment system in the names of anyone other than the Defendants or the Corporate Defendant’s

officers or employees;

        F.       Purchasing Tickets on an Internet website or online service in the names of anyone

other than the Defendants or the Corporate Defendant’s officers or employees;

        G.       Asking anyone, other than the Defendants or the Corporate Defendant’s officers or

employees, to purchase Tickets on an Internet website or online service on behalf of the Defendants;

        H.       Using multiple Internet Protocol (IP) addresses simultaneously on a single physical

device to circumvent Ticket limits on an Internet website or online service;

        I.       Taking any other step that circumvents Ticket limits on an Internet website or online

service.

 II.    MONETARY JUDGMENT FOR CIVIL PENALTY AND PARTIAL SUSPENSION

        IT IS FURTHER ORDERED that:

        A.       Judgment in the amount of eleven million and two hundred thousand dollars

($11,200,000.00) is entered in favor of Plaintiff against the Defendants, jointly and severally, as a

civil penalty.




                                            Page 4 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 5 of 16 PageID #: 40




       B.      Defendants are ordered to pay to Plaintiff, by making payment to the Treasurer of

the United States, one million, six hundred forty two thousand, six hundred fifty eight dollars and

ninety six cents ($1,642,658.96), which, as Defendants stipulate, their undersigned counsel holds

in escrow for no purpose other than payment to Plaintiff. Such payment must be made within 7

days of entry of this Order by electronic fund transfer in accordance with instructions previously

provided by a representative of Plaintiff. Upon such payment, the remainder of the judgment is

suspended, subject to the Subsections below.

       C.      The Commission’s and Plaintiff’s agreement to the suspension of part of the

judgment is expressly premised upon the truthfulness, accuracy, and completeness of Defendants’

sworn financial statements and related documents (collectively, “financial representations”)

submitted to the Commission, namely:

               1.     the Financial Statement of Individual Defendant signed on June 4, 2020,

including the attachments;

               2.     the Updated Financial Statement of Individual Defendant signed on August

26, 2020, including the attachments;

               3.     the Financial Statement of Corporate Defendant signed by Evan Kohanian,

owner, on June 4, 2020, including the attachments;

               4.     the Updated Financial Statement of Corporate Defendant signed by Evan

Kohanian, president, on August 26, 2020, including the attachments;

               6.     the additional information and documentation submitted by letter from

Defendants’ counsel Leonard Gordon to Commission counsel Melissa Dickey and Frances Kern

dated July 21, 2020, that included statements for four of Corporate Defendant’s bank accounts;


                                          Page 5 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 6 of 16 PageID #: 41




               6.      the additional information submitted by letter from Defendants’ counsel

Leonard Gordon to Commission Counsel Melissa Dickey and Frances Kern dated August 14, 2020;

               7.      the additional information submitted by letter from Defendants’ counsel

Leonard Gordon to Commission Counsel Melissa Dickey and Frances Kern dated August 27, 2020;

and

               8.      the additional information and documentation submitted by Defendants’

counsel Christopher Boone to Commission Counsel Melissa Dickey and Frances Kern dated

September 2, 2020, including the attachments entitled “Deferral of Payments – Salem Shopping

Center,” “Aldi Plaza Closing Documents,” and “Account Activity x4812 (August 2020)”.

       D.      The suspension of the judgment will be lifted as to any Defendant if, upon motion

by the Commission or Plaintiff, the Court finds that Defendant failed to disclose any material asset,

materially misstated the value of any asset, or made any other material misstatement or omission in

the financial representations identified above.

       E.      If the suspension of the judgment is lifted, the judgment becomes immediately due

as to that Defendant in the amount specified in Subsection A above (which the parties stipulate only

for purposes of this Section represents the amount of the civil penalty for the violations alleged in

the Complaint), less any payment previously made pursuant to this Section, plus interest computed

from the date of entry of this Order.

III.   ADDITIONAL MONETARY PROVISIONS

       IT IS FURTHER ORDERED that:

       A.      Defendants relinquish dominion and all legal and equitable right, title, and interest

in all assets transferred pursuant to this Order and may not seek the return of any assets.


                                           Page 6 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 7 of 16 PageID #: 42




       B.      The facts alleged in the Complaint will be taken as true, without further proof, in

any subsequent civil litigation by or on behalf of the Commission, including in a proceeding to

enforce its rights to any payment or monetary judgment pursuant to this Order.

       C.      Defendants agree that the judgment represents a civil penalty owed to the

government of the United States, is not compensation for actual pecuniary loss, and, therefore, as

to the Individual Defendant, it is not subject to discharge under the Bankruptcy Code pursuant to

11 U.S.C. § 523(a)(7).

       D.      Defendants acknowledge that their Taxpayer Identification Numbers (Social

Security Numbers or Employer Identification Numbers) may be used for collecting and reporting

on any delinquent amount arising out of this Order, in accordance with 31 U.S.C. § 7701.

IV.    COOPERATION

       IT IS FURTHER ORDERED that Defendants must fully cooperate with representatives of

Plaintiff and the Commission in this case and in any investigation related to or associated with the

transactions or the occurrences that are the subject of the Complaint. Defendants must provide

truthful and complete information, evidence, and testimony. Individual Defendant must appear

and Corporate Defendant must cause its officers, employees, representatives, or agents to appear

for interviews, discovery, hearings, trials, and any other proceedings that a Plaintiff or Commission

representative may reasonably request upon 5 days’ written notice, or other reasonable notice, at

such places and times as a Plaintiff or Commission representative may designate, without the

service of a subpoena.




                                          Page 7 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 8 of 16 PageID #: 43




V.       ORDER ACKNOWLEDGMENTS

         IT IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of this

Order:

         A.     Each Defendant, within 7 days of entry of this Order, must submit to the

Commission an acknowledgment of receipt of this Order sworn under penalty of perjury.

         B.     For 5 years after entry of this Order, the Individual Defendant for any business that

         such Defendant, individually or collectively with the Corporate Defendant, is the majority

owner or controls directly or indirectly, and the Corporate Defendant must deliver a copy of this

Order to: (1) all principals, officers, directors, and LLC managers and members; (2) all employees

having managerial responsibilities for conduct related to the subject matter of the Order and all

agents and representatives who participate in conduct related to the subject matter of the Order; and

(3) any business entity resulting from any change in structure as set forth in the Section titled

Compliance Reporting. Delivery must occur within 7 days of entry of this Order for current

personnel. For all others, delivery must occur before they assume their responsibilities.

         C.     From each individual or entity to which a Defendant delivered a copy of this Order,

that Defendant must obtain, within 30 days, a signed and dated acknowledgment of receipt of this

Order.

VI.      COMPLIANCE REPORTING

         IT IS FURTHER ORDERED that Defendants make timely submissions to the Commission:

         A.     One year after entry of this Order, each Defendant must submit a compliance report,

sworn under penalty of perjury:




                                           Page 8 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 9 of 16 PageID #: 44




               1.      Each Defendant must: (a) identify the primary physical, postal, and email

address and telephone number, as designated points of contact, which representatives of the

Commission and Plaintiff may use to communicate with Defendant; (b) identify all of that

Defendant’s businesses by all of their names, telephone numbers, and physical, postal, email, and

Internet addresses; (c) describe the activities of each business, including the scope of any ticket

purchase or sale activities, and the involvement of any other Defendant (the Individual Defendant

must describe if he knows or should know due to his own involvement); (d) describe in detail

whether and how that Defendant is in compliance with each Section of this Order; and (e) provide

a copy of each Order Acknowledgment obtained pursuant to this Order, unless previously submitted

to the Commission.

               2.      Additionally, the Individual Defendant must: (a) identify all telephone

numbers and all physical, postal, email and Internet addresses, including all residences; (b) identify

all business activities, including any business for which he performs services whether as an

employee or otherwise and any entity in which he has any ownership interest; and (c) describe in

detail his involvement in each such business, including title, role, responsibilities, participation,

authority, control, and any ownership.

       B.      For 10 years after entry of this Order, each Defendant must submit a compliance

notice, sworn under penalty of perjury, within 14 days of any change in the following:

               1.      Each Defendant must report any change in: (a) any designated point of

contact; or (b) the structure of the Corporate Defendant or any entity that Defendant has any

ownership interest in or controls directly or indirectly that may affect compliance obligations arising




                                           Page 9 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 10 of 16 PageID #: 45




under this Order, including: creation, merger, sale, or dissolution of the entity or any subsidiary,

parent, or affiliate that engages in any acts or practices subject to this Order.

                2.      Additionally, the Individual Defendant must report any change in: (a)

name, including aliases or fictitious name, or residence address; or (b) title or role in any business

activity, including any business for which he performs services whether as an employee or

otherwise and any entity in which he has any ownership interest, and identify the name, physical

address, and any Internet address of the business or entity.

        C.      Each Defendant must submit to the Commission notice of the filing of any

bankruptcy petition, insolvency proceeding, or similar proceeding by or against such Defendant

within 14 days of its filing.

        D.      Any submission to the Commission required by this Order to be sworn under penalty

of perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by concluding: “I

declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct. Executed on: _____” and supplying the date, signatory’s full name, title (if

applicable), and signature.

        E.      Unless otherwise directed by a Commission representative in writing, all

submissions to the Commission pursuant to this Order must be emailed to DEbrief@ftc.gov or sent

by overnight courier (not the U.S. Postal Service) to: Associate Director for Enforcement, Bureau

of Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington,

DC 20580. The subject line must begin: FTC v. Just in Time Tickets.




                                           Page 10 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 11 of 16 PageID #: 46




VII.   RECORDKEEPING

       IT IS FURTHER ORDERED that Defendants must create certain records for 10 years after

entry of the Order, and retain each such record for 5 years. Specifically, Corporate Defendant, in

connection with the purchase or sale of any Tickets on an Internet website or online service, and

the Individual Defendant for any business that such Defendant, individually or collectively with

any other Defendants, is a majority owner or controls directly or indirectly, must create and retain

the following records:

       A.      accounting records showing the revenues from all goods or services sold;

       B.      personnel records showing, for each person providing services, whether as an

employee or otherwise, that person’s: name; addresses; telephone numbers; job title or position;

dates of service; and (if applicable) the reason for termination;

       C.      all records necessary to demonstrate full compliance with each provision of this

Order, including all submissions to the Commission; and

       D.      records sufficient to identify all Tickets purchased or sold by the Defendants on an

Internet website or online service, including the name and date of the event, the number of Tickets

purchased for the event, the seat number of the Tickets purchased (if any), the Tickets’ purchase

price, the date the Tickets were purchased, any technologies that were used to assist with the

purchase, the name and address of the Ticket purchaser, including the name and address provided

to the Ticket Issuer, the source of payment for the purchase, and the Ticket resale price (if any).

VIII. COMPLIANCE MONITORING

       IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’ compliance

with this Order and any failure to transfer any assets as required by this Order:


                                          Page 11 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 12 of 16 PageID #: 47




       A.      Within 14 days of receipt of a written request from a representative of the

Commission or Plaintiff, each Defendant must: submit additional compliance reports or other

requested information, which must be sworn under penalty of perjury; appear for depositions; and

produce documents for inspection and copying. The Commission and Plaintiff are also authorized

to obtain discovery, without further leave of court, using any of the procedures prescribed by

Federal Rules of Civil Procedure 29, ■
                                     30 (including telephonic depositions), 31, 33, 34, 36, 45, and

69.

       B.      For matters concerning this Order, the Commission and Plaintiff are authorized to

communicate directly with each Defendant.           Defendant must permit representatives of the

Commission and Plaintiff to interview any employee or other person affiliated with any Defendant

who has agreed to such an interview. The person interviewed may have counsel present.

       C.      The Commission and Plaintiff may use all other lawful means, including posing,

through its representatives as consumers, suppliers, or other individuals or entities, to Defendants

or any individual or entity affiliated with Defendants, without the necessity of identification or prior

notice. Nothing in this Order limits the Commission’s lawful use of compulsory process, pursuant



       D.
                                                         -
to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.

               Upon written request from a representative of the Commission or Plaintiff, any

consumer reporting agency must furnish consumer reports concerning the Individual Defendant,

pursuant to Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C. §1681b(a)(1).

IX.    RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for purposes

of construction, modification, and enforcement of this Order.


                                           Page 12 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 13 of 16 PageID #: 48



SO ORDERED this

_15__ day of __January_____, 2021


__/s/ Gary R. Brown__________
HONORABLE
United States District Judge




                                    Page 13 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 14 of 16 PageID #: 49




SO STIPULATED AND AGREED:

Dated:       Januaiy 14, 2021

FOR THE UNITED STATES OF AMERICA

JENNIFER B. DICKEY                              SETH D. DuCHARME
Acting Assistant Attorney General               Acting United States Attorney
Civil Division                                  Eastern District of New York

DANIEL J. FEITH                                   Isl Bonni J Perlin
Deputy Assistant Attorney General               BONNI J. PERLIN
                                                KEVIN YIM
GUSTAV W. EYLER                                 Assistant U. S. Attorneys
Director, Consumer Protection Branch            Tel: (718) 254-6254
                                                Tel: (718) 254-6186
   Isl Ben;amin A . Corn feld                   bonni. perlin@usdoj .gov
BENJAMIN A . CORNFELD                           kevin.yim@usdoj .gov
Trial Attorney
Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386
Washington, D.C. 20004
Tel: 202-598-7276
Fax: 202-514-8742
Benjamin.A. Cornfeld2@usdoj .gov




                                       Page 14 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 15 of 16 PageID #: 50




  FEDERAL TRADE COMMISSION

  Isl Frances L. K ern
  Christine M. Todaro, Attorney
  Frances L. Kem, Attorney

 Federal Trade Commission
 600 Pennsylvania Ave, NW CC-8528
 Washington, DC 20580
 Tel. (202) 326-2391
 Fax (202) 326-3395
 fkem@ftc.gov




  FOR DEFENDANTS:


                                                            10-5-20
                                                Date:
 Leonard L. Gordon
 Venable LLP
 Rockefeller Center
 1270 Avenue of the Americas
 24th Floor
 New York, NY 10020
 212-307-5500
 212-307-5598 (facsimile)
 COUNSEL FOR JUST IN TIME TICKETS, INC. AND EVAN KOHANIAN



                                                    Date:     10-5-20
  Jeffrey Lichtman
  11 East 44th Street
  Suite 501
  New York, NY 10017
  COUNSEL FOR JUST IN TIME TICKETS, INC. AND EVAN KOHANIAN




                                    Page 15 of 16
Case 2:21-cv-00215-GRB-ARL Document 7 Filed 01/15/21 Page 16 of 16 PageID #: 51




 DEFENDANTS:



                                            Date:
 EVAN KOHANIAN INDIVIDUALLY
 AND AS THE OWNER AND PRESIDENT
 OF JUST IN TIME TICKETS, INC.




                                 Page 16 of 16
